—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Motor Vehicles, dated March 13, 1998, which, after a hearing, found that the petitioner violated certain provisions of the Vehicle and Traffic Law, and imposed a fine of $50 and a $25 surcharge.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
There is substantial evidence upon the. record that the petitioner violated Vehicle and Traffic Law § 1111 (d) (1). Thus, the determination of the respondent must be confirmed and the proceeding dismissed (see generally, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.